UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-16477 COVENTRY HEALTH CARE, INC. (Exact name of registrant as specified in its charter) Delaware 52-2073000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6720-B ROCKLEDGE DRIVE, SUITE 700, BETHESDA, MARYLAND 20817 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (301) 581-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerT Accelerated filer£ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common Stock $.01 Par Value COVENTRY HEALTH CARE, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1:Financial Statements Consolidated Balance Sheetsat March 31, 2012 and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Incomefor the quarters ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the quarters ended March 31, 2012 and 2011 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3:Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4:Controls and Procedures 24 PART II:OTHER INFORMATION ITEM 1:Legal Proceedings 24 ITEM 1A:Risk Factors 24 ITEM 2:Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3:Defaults Upon Senior Securities 25 ITEM 4:Mine Safety Disclosures 25 ITEM 5:Other Information 25 ITEM 6:Exhibits 26 SIGNATURES 27 INDEX TO EXHIBITS 28 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1: Financial Statements COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2012 December 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Other receivables, net Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Other intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical liabilities $ $ Accounts payable and other accrued liabilities Deferred revenue Current portion of long-term debt - Total current liabilities Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $.01 par value; 570,000 authorized194,577 issued and 142,295 outstanding in 2012 193,469 issued and 141,172 outstanding in 2011 Treasury stock, at cost; 52,282 in 2012; 52,297 in 2011 ) ) Additional paid-in capital Accumulated other comprehensive income, net Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Quarters Ended March 31, Operating revenues: Managed care premiums $ $ Management services Total operating revenues Operating expenses: Medical costs Cost of sales Selling, general and administrative Depreciation and amortization Total operating expenses Operating earnings Interest expense Other income, net Earnings before income taxes Provision for income taxes Net earnings $ $ Net earnings per share: Basic earnings per common share $ $ Diluted earnings per common share $ $ Cash dividends declared per share $ $ - Other comprehensive income, net of tax: Change in net unrealized gains/(losses) on investments $ $ ) Comprehensive income $ $ See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Quarters Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to earnings: Depreciation and amortization Amortization of stock compensation RADV release ) - RADV release – deferred tax adjustment - Changes in assets and liabilities: Restricted cash – litigation escrow - ) Accounts receivable, net Other receivables, net ) ) Medical liabilities Accounts payable and other accrued liabilities ) ) Deferred revenue Other operating activities ) Net cash from operating activities Cash flows from investing activities: Capital expenditures, net ) ) Proceeds from sales of investments Proceeds from maturities of investments Purchases of investments ) ) Payments for acquisitions, net of cash acquired ) - Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from issuance of stock Payments for repurchase of stock ) ) Repayment of debt ) - Excess tax benefit from stock compensation Net cash from financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 5 Table of Contents COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) A. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements of Coventry Health Care, Inc. and its subsidiaries (“Coventry” or the “Company”) contained in this report are unaudited but reflect all normal recurring adjustments which, in the opinion of management, are necessary for the fair presentation of the results of the interim periods reflected. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to applicable rules and regulations of the Securities and Exchange Commission (“SEC”). Therefore, it is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10–K for the year ended December 31, 2011. The results of operations for the interim periods reported herein are not necessarily indicative of results to be expected for the full year. The year-end balance sheet data included in this report was derived from audited financial statements. Significant Accounting Policies Revenue Recognition As described in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, the Centers for Medicare and Medicaid Services (“CMS”) periodically performs audits and may seek return of premium payments made to the Company if risk adjustment factors are not properly supported by medical record data.The Company estimates and records reserves for CMS audits based on information available at the time the estimates are made.The judgments and uncertainties affecting the application of these policies include, among other things, significant estimates related to the amount of hierarchical condition category (“HCC”) revenue subject to audit, anticipated error rates, sample methodologies, confidence intervals, enrollee selection, and payment error extrapolation methodology. During the quarter ended March 31, 2012, CMS released a “Notice of Final Payment Error Calculation Methodology for Part C Medicare Advantage Risk Adjustment Data Validation (“RADV”) Contract-Level Audits.”Most importantly, CMS made significant changes regarding which contract years are subject to the CMS RADV audits and other core areas of the audit methodology.As a result of this notice, the Company released RADV reserves, for contract years 2007 through 2011, resulting in an increase in operating earnings of $133.0 million during the quarter ended March 31, 2012. B. NEW ACCOUNTING STANDARDS In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.” ASU 2011-04 requires additional fair value measurement disclosures, including: (a) quantitative information about the significant unobservable inputs used for Level 3 fair value measurements, a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs, and a description of a company’s valuation process, (b) any transfers between Level 1 and 2, (c) information about when the current use of a non-financial asset measured at fair value differs from its highest and best use, and (d) the hierarchy classification for items whose fair value is not recorded on the balance sheet but is disclosed in the notes. ASU 2011-04 was effective for fiscal periods beginning after December 15, 2011.The Company adopted these disclosure requirements in the first quarter of 2012, as required. The adoption of ASU 2011-04 did not affect the Company’s financial position or results of operations and comprehensive income. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU 2011-05 allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in one continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Also, reclassification adjustments between comprehensive income and net income must be presented on the face of the financial statements. ASU 2011-05 was effective for fiscal years and interim periods beginning after December 15, 2011, with early adoption permitted. The Company adopted ASU 2011-05 in the first quarter of 2012 by presenting one continuous statement of comprehensive income. Other than a change in presentation, the adoption of ASU 2011-05 did not affect the Company’s financial position or results of operations and comprehensive income. 6 Table of Contents In July 2011, the FASB issued ASU 2011-06, “Other Expenses (Topic 720): Fees Paid to the Federal Government by Health Insurers.” ASU 2011-06 addresses the timing, recognition and classification of the annual health insurance industry assessment fee imposed on health insurers by the Patient Protection and Affordable Care Act, as amended by the Health Care and Education Reconciliation Act of 2010 (collectively, “PPACA”). The mandatory annual fee of health insurers will be imposed for each calendar year beginning on or after January 1, 2014. This update requires that the liability for the fee be estimated and recorded in full once the entity provides qualifying health insurance in the applicable calendar year in which the fee is payable with a corresponding deferred cost that is amortized to expense using a straight-line method of allocation unless another method better allocates the fee over the calendar year that it is payable. Although the federally mandated annual fee will be material, the adoption of ASU 2011-06 is not expected to materially affect the Company’s financial position or results of operations and comprehensive income. In September 2011, the FASB issued ASU 2011-08, “Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment.” ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is “more likely than not” that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350, Intangibles-Goodwill and Other. ASU 2011-08 was effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted ASU 2011-08 in the first quarter of 2012, and it did not materially affect the Company’s financial position or results of operations and comprehensive income. C. SEGMENT INFORMATION The Company reorganized the executive management team to better align resources and provide continued focus on areas of future growth.As a result of this reorganization, the Company realigned its segments during the first quarter of 2012 to reflect the manner in which the chief operating decision maker reviews financial information.As a result, the Company has the following three reportable segments: Commercial Programs, Government Programs, and Workers’ Compensation. Each of these segments, which the Company also refers to as “Divisions,” is separately managed and provides separate operating results that are evaluated by the Company’s chief operating decision maker. The Commercial Programs Division is primarily comprised of the Company’s traditional health plan based Commercial and Individual Risk business.Additionally, through this Division the Company contracts with various federal employee organizations to provide health insurance benefits under the Federal Employees Health Benefits Program (“FEHBP”) and offers managed care and administrative products to businesses that self-insure the health care benefits of their employees.This Division also contains the dental services, network rental and behavioral health benefits products. The Government Programs Division includes the Company’s Medicare Part D and traditional health plan based Medicare Advantage and Medicaid products. The Workers’ Compensation Division is comprised of fee-based, managed care services such as provider network access, bill review, care management services and pharmacy benefit management to underwriters and administrators of workers’ compensation insurance. The tables below summarize the operating results of the Company’s reportable segments through the gross margin level, as that is the measure of profitability used by the chief operating decision maker to assess segment performance and make decisions regarding the allocation of resources.A reconciliation of gross margin to operating earnings at a consolidated level is also provided.Total assets by reportable segment are not disclosed as these assets are not reviewed separately by the Company’s chief operating decision maker.The dollar amounts in the segment tables are presented in thousands. The Company’s segment presentation for the first quarter of 2011 has been reclassified to conform to the 2012 presentation. 7 Table of Contents Quarter Ended March 31, 2012 Commercial Programs Division Government Programs Division Workers’ Comp. Elim. Total Operating revenues Managed care premiums $ $ $
